UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                            _________________

                                No. 97-30382

                            (Summary Calendar)
                             _________________


            RITA M. KENT,


                                   Plaintiff-Appellant,

            versus


            THE ROMAN CATHOLIC CHURCH OF THE ARCHDIOCESE
            OF NEW ORLEANS doing business as St. Ann
            School,


                                   Defendant-Appellee.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (96-CV-1505-N)


                        September 11, 1997
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rita    Kent    contends   that   the     district   court   erred   in

determining that no triable issue existed over whether her former




     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
employer’s nondiscriminatory reasons for not rehiring her were

pretextual.    We affirm.




                                     I

     Rita Kent worked as an elementary school teacher at St. Ann

School (“St. Ann”) for twelve years during the period from 1979 to

1994.   St. Ann, which is owned and operated by the Roman Catholic

Church of the Archdiocese of New Orleans (“Archdiocese”), rehires

its teachers each year.

     In 1984, doctors diagnosed Kent as suffering from chronic

venous stasis of the lower extremities, a condition that prevented

her from standing or walking for long periods of time.                 Kent’s

venous stasis worsened as she became pregnant with her fourth,

fifth, and sixth children, who were born, respectively, in 1989,

1992, and 1993.   While pregnant with her fifth child, Kent did not

teach during the 1991-92 school year.        She returned to St. Ann for

the 1992-93 school year but then left half way through when she

became pregnant with her sixth child.            In January 1994, Kent’s

doctor released her to return to teaching.                But Kent did not

immediately return to St. Ann because it was the middle of the

school year.

     Monsignor    Charles   E.   Duke,    then   pastor   of   St.   Ann,   was

apparently the ultimate authority at the school. However, based on

his deposition testimony, he seemed to leave the decision to hire

                                    -2-
or fire St. Ann teachers to the school’s principal.           Susan Kropog

became principal at St. Ann starting with the 1994-95 school year.

Before that, Kropog had worked as a teacher at the school from 1980

to 1988 and as assistant principal from 1988 to 1994.          As assistant

principal, Kropog supervised Kent and had the chance to watch her

teach.    Early in 1994, Kropog told Kent that St. Ann would not

rehire her. Instead, Kropog planned to hire Stephanie Raziano, the

woman who had replaced Kent when she left during the 1992-93 school

year.    Raziano, though, had already decided to move to another

state.        Kropog   then   solicited     fifty   to   seventy-five   job

applications from qualified candidates for the position.                From

these applications, Kropog hired Leslie Bruno, a woman with eleven

years    of   teaching   experience     whom   Kropog    considered   better

qualified than Kent.

     Subsequently, Kent sued the Archdiocese, alleging that St. Ann

violated the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101 et seq., and that St. Ann breached an oral contract under

Louisiana law.     The district court then granted the Archdiocese’s

summary judgment on Kent’s ADA claim and declined to exercise

supplemental jurisdiction over Kent’s breach-of-contract claim

pursuant to 28 U.S.C. § 1367(c)(3).

                                      II

     We review a district court's grant of summary judgment de

novo.    New York Life Ins. Co. v. The Travelers Ins. Co., 92 F.3d


                                      -3-
336, 338 (5th Cir. 1996).   In doing so, we employ the same criteria

as the district court, and construe all facts and inferences in the

light most favorable to the nonmoving party.    LeJeune v. Shell Oil

Co., 950 F.2d 267, 268 (5th Cir. 1992).         Summary judgment is

appropriate where the moving party establishes that "there is no

genuine issue of material fact and that [it] is entitled to a

judgment as a matter of law."    FED. R. CIV. P. 56(c).   The moving

party must show that if the evidentiary material of record were

reduced to admissible evidence in court, it would be insufficient

to permit the nonmoving party to carry its burden of proof.

Celotex v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 2554, 91 L.

Ed. 2d 265 (1986).

     Once the moving party has carried its burden under Rule 56,

"its opponent must do more than simply show that there is some

metaphysical doubt as to the material facts."    Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106

S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (citations omitted).

The opposing party must set forth specific facts showing a genuine

issue for trial and may not rest upon the mere allegations or

denials of its pleadings.       FED. R. CIV. P. 56(e); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91

L. Ed. 2d 202 (1986).

                                 III




                                 -4-
     On appeal, Kent argues that the district court erred in

granting   the   Archdiocese’s    motion   for    summary   judgment.

Specifically, she asserts that the district court mistakenly found

that there was no genuine dispute of material fact over whether St.

Ann’s nondiscriminatory reasons for declining to rehire her were

pretextual.

     The Supreme Court has established an elaborate three-prong

test))complete with shifting burdens of proof and persuasion))to

determine if a plaintiff can show an ADA violation.     See generally

St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 113 S. Ct. 2742,

125 L. Ed. 2d 407 (1993); Texas Dep’t of Community Affairs v.

Burdine, 450 U.S. 248, 252-53, 101 S. Ct. 1089, 1093, 67 L. Ed. 2d

207 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93

S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973).      Only the third prong

is at issue in this appeal.   Under this prong, the plaintiff must

demonstrate that the defendant’s articulated rationale was merely

a pretext for discrimination.    Rhodes v. Guiberson Oil Tools, 75

F.3d 989, 993 (5th Cir. 1996) (en banc).    The plaintiff may do so

by coming forward either with direct or circumstantial evidence of

discriminatory intent. Williams v. Time Warner Operation, Inc., 98

F.3d 179, 181 (5th Cir. 1996).   In sum,

     a jury issue will be presented and a plaintiff can avoid
     summary judgment . . . if the evidence taken as a whole
     (1) creates a fact issue as to whether each of the
     employer’s stated reasons was what actually motivated the
     employer and (2) creates a reasonable inference that
     [disability] was a determinative factor in the actions of

                                 -5-
     which plaintiff complains. The employer, of course, will
     be entitled to summary judgment if the evidence taken as
     a whole would not allow a jury to infer that the actual
     reason for the discharge was discriminatory.

Rhodes, 75 F.3d at 995 (emphasis added).

     St. Ann offered two nondiscriminatory reasons for not rehiring

Kent.   First, Kropog states that she thought that Bruno was better

qualified than Kent.      Second, Kropog claims that, based on her ten

years experience working with or supervising Kent, she believed

that Kent had a poor attendance record and other professional

shortcomings.   As support for this conclusion, Kropog averred that

(1) she had personal knowledge of Kent’s abilities as a teacher and

frequent absences and tardiness, (2) she was aware that a former

St. Ann principal had criticized Kent’s teaching, (3) Kent offered

to tutor students for pay after school, which Kropog regarded as

inappropriate, (4) Kent paced her social studies class too slowly,

(5) Kropog   met   with    Kent   in    1993   and   told   her   that   it   was

unprofessional to discuss another teacher with a parent, that

Kent’s classroom pace was too sluggish, and that Kent might not be

challenging her students, and (6) Kropog believed Kent was an

“undesirable employee” and did not consider Kent’s disability in

deciding not to rehire her.

     Kent cannot muster any direct proof of discriminatory intent.

However, she points to circumstantial evidence. First, Kent states

that her supervisors, including Kropog, gave her many favorable

written performance appraisals. Second, she claims that Kropog was


                                       -6-
willing to provide a positive, written evaluation to Kent after

declining to rehire her. Third, Kent notes that she had previously

been rehired almost a dozen times at St. Ann.                 Fourth, Kent avers

that the only school year in which she used up more than her

allotted number of sick days was 1989-90, and that she was rehired

twice more after that.       Moreover, Kent asserts that Kropog admits

that the school did not keep track of tardiness, and Kent claims

that she was late to school just several times during her twelve

years at St. Ann.       Fifth, while Kropog maintains that she did not

know about Kent’s disability, Kent claims that she told Kropog at

least three times about her health problems.                  Also, Father Duke

testified that he knew that Kent “wasn’t as well as she could be,”

and that “I would have been under the impression that with [Kent’s]

situation it might have been very difficult for her to come back

and teach” because of “[t]he number of children she had, the health

problems she had, et cetera . . . .”            When asked by Kent’s attorney

whether Kropog “ever mention[ed] to you that [Kent’s] health

problems was [sic] one of the factors in not asking her to return

. . .,” Duke replied “[c]ould have been.                  I don’t remember.”

Sixth,    St.    Ann   declined   to   rehire    Kent   for    the   school   year

immediately after she had to leave St. Ann mid-year for health

reasons.    Seventh, Kropog stated that a parent, Suzanne Cornibe,

visited her and told her that Kent had complained about another

teacher.        However, Cornibe testified that she never spoke to

Kropog.

                                       -7-
       We first consider St. Ann’s contention that Kropog decided not

to rehire Kent because she thought that Bruno was better qualified.

With   regard     to   this    proffered      nondiscriminatory     reason,    Kent

offered the district court little, if any, evidence to suggest that

the reason was pretextual.             In fact, Kent did not even present

Bruno’s St. Ann employment application to the court until after it

granted the summary judgment motion; Kent attached the employment

application to its motion to alter and amend the district court’s

judgment pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure, and, on this basis, argued that Bruno “was not better

qualified than . . . Kent.”

       The district court denied Kent’s motion to alter or amend the

judgment, but it did not mention Bruno’s employment application in

its order.       We review the denial of a Rule 59(e) motion for abuse

of discretion. Batterton v. Texas Gen. Land Office, 783 F.2d 1220,

1225 (5th Cir.), cert. denied, 479 U.S. 914, 107 S. Ct. 316, 93 L.

Ed. 2d 289 (1986).

       We have stated that Rule 59(e) “motions serve the narrow

purpose of allowing a party to correct manifest errors of law or

fact   or   to    present     newly    discovered     evidence.”        Waltman   v.

International      Paper      Co.,    875    F.2d   468,   473   (5th   Cir.   1989)

(citation and internal quotation marks omitted); accord Southern

Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611 n.16

(5th Cir. 1993); Simon v. United States, 891 F.2d 1154, 1159 (5th


                                            -8-
Cir. 1990).      Kent concedes in her brief that the Bruno document is

not “newly discovered evidence.”           We agree.   And we also determine

that the district court did not make a manifest error of law or

fact warranting correction.         Therefore, the district court did not

clearly err in denying Kent’s Rule 59(e) motion, and the Bruno

employment application is not part of the summary judgment record.

      Since Kent failed to offer any evidence regarding Bruno’s

qualifications))or any proof about Kropog’s thoughts about or

relationship with Bruno))it is difficult to see how Kent can raise

a jury question over whether Kropog really believed that Bruno was

more qualified than Kent.         In fact, in reviewing the record, it is

clear that Kent has not presented any evidence rebutting Kropog’s

asserted nondiscriminatory reason here, other than showing that

various St. Ann supervisors (including Kropog) used to regard Kent

as a good teacher and that some of Kropog’s statements about Kent

seem inconsistent with other proof.               But Kent must do more than

offer evidence that people at St. Ann and elsewhere regarded her as

a competent teacher or that certain reasons that Kropog gave for

not   rehiring    her   seem    suspect.     Rather,    Kent   must    point   to

sufficient proof in the record to permit a jury to infer that

Kropog really did not consider Bruno more qualified than Kent and

instead declined to rehire Kent because she suffered from chronic

venous stasis.      This Kent has not done.

      Therefore,     after     reviewing    the   evidence   as   a   whole,   we

determine that Kent has failed to create a genuine dispute of

                                      -9-
material fact that Kropog’s first stated nondiscriminatory reason

was merely a pretext for discrimination. Accordingly, the district

court   did   not   err   in   granting   St.   Ann’s   motion   for   summary

judgment.

     AFFIRMED.




                                     -10-